Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1,3-8,11,13,14,16-19 are considered allowable over the prior art, as the prior art does not explicitly teach a multicar elevator system comprising:
a group of individually drivable elevator cars; two shafts coupled to each other with at least two transfer channels; and
a control unit configured to control the elevator system to operate in either of two operating modes, wherein:
in the first operating mode the group of elevator cars is arranged to travel to a first vertical direction in the first shaft and to another vertical direction in the second shaft and wherein each of the elevator cars is transferred between the shafts through the at least two transfer channels wherein the travel of the group of elevator cars is initiated upon a call,
in the second operating mode a first sub-group of elevator cars is arranged to be parked in one of the shafts and at least one elevator car belonging to a second sub-group of elevator cars is allowed to travel in any vertical direction in the other shaft upon a call, and
the control unit is further configured to control the operation of the elevator system, in the second operating mode, by instructing an adjustment of a number of elevator cars in the second sub-group.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837